DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
2.    This is responsive to the claims filed on 4/25/22 and the RCE filed on 5/2/22.
3.    Claims 1 – 3, 8 – 10 and 15 – 17 has been amended. Claims 1 - 20 are pending.
					
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1, 3, 4, 8, 10, 11, 15, 17 and 18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett (US 20080064465) and in view Gilmore (US 20040033827).
7.	Regarding claims 1, 8 and 15, Bennett discloses a wagering game device (i.e. the gaming machine 10) including (abstract and FIG. 1) : 
A wagering game device (i.e. the gaming machine 10) including (abstract and FIG. 1): 4
(a) a processor operable to obtain a random or pseudo-random game outcome (paragraphs 69 and 72; paragraph 69 teaches The gaming apparatus 100 includes a game controller 101, which in the illustrated example includes a microprocessor, microcontroller, programmable logic device or other computational device 102; paragraph 72 teaches the game controller 101 may also include a random number generator 113, which generates a series of random numbers that determine the outcome of a series of random game events played as part of a game on the gaming apparatus 100); 5
(b) a set of reels operable by the processor (i.e. game controller/ microprocessor 101 described in paragraph 69) to present the game outcome by displaying 6an updated set of symbols in a matrix of symbol locations, the updated set of symbols 7(i.e.  a plurality of symbols are spun up/updated on a plurality of spinning reels to form an array of symbols as described in paragraph 15) comprising a set of stationary symbols (i.e. the stationary symbols/result of the spin described in the abstract and shown in FIG. 7) and having a chance to include one or more winning 8patterns (i.e. the winning combination described in the abstract) along one or more paylines (i.e. the paylines described in paragraph 53), the matrix of symbol locations having at least two 9horizontal rows and at least two vertical columns (Abstract and paragraphs 15, 53, 69, 72 and 89 and FIG. 7; paragraph 89 teaches The spinning reels therefore define a rectangular array of four rows by five columns (at least two 9horizontal rows and at least two vertical columns)); 10
(c) at least one multiple-location wild symbol (i.e. the multiple-location (i.e. all four locations associated with part 55a as shown in FIG. 8) wild symbol shown in reel 51 of FIGS. 7 - 9) associated with at least one reel (i.e. reel 51) and 11having a length sufficient to span two or more symbol locations vertically 12adjacent in the matrix of symbol locations with an effect of changing all the spanned locations to 13count as any symbol in the game for forming winning patterns (i.e.  the feature symbols (i.e. symbol locations associated with the feature symbols ) are converted to WILD symbols, which substitute for other symbols (i.e. any symbols associated with the potential winning outcomes) to potentially form one or more winning outcomes), the at least one multiple-location 14wild symbol having a chance to appear in the updated set of symbols in either a first state (i.e. the state shown in FIGS. 8 - 9) in 15which the multiple-location wild symbol is fully visible in the matrix of symbol locations, or a 16second state (i.e. the state shown in FIG. 7) in which only a lower or upper portion of the multiple-location wild symbol is 17shown in the matrix of symbol locations, with a remainder of the multiple-location wild symbol, 18not displayed, positioned to be outside the matrix of symbol locations (paragraphs 84 - 93 and FIGS. 6 - 9; paragraph 92 teaches the reel 51 now displays four feature symbols 55A and the feature symbols 55A therefore occupy the entire column. Once the display of the "nudge" has been completed, the feature symbols are then converted to special symbols. Special symbols are symbols that have an enhanced play characteristic in comparison to the other symbols. In the example shown in the drawings the feature symbols are converted to WILD symbols, which substitute for other symbols to potentially form one or more winning outcomes); and 19
(d) the processor (i.e. game controller/ microprocessor 101 described in paragraph 69) configured to pay an award for winning game outcomes (Abstract and paragraphs 69; Abstract teaches a prize or an award is awarded if one or more winning combinations exist),
Bennett fails to explicitly disclose the following limitation:
and if the 20game outcome includes the multiple-location wild symbol, re-spin the set of reels 21to display an 21additional updated set of symbols having a chance to include one or more additional winning 22patterns.
Gilmore teaches:
and if the 20game outcome (i.e. the outcome shown in FIG. 3 and 7 - 10) includes the multiple-location wild symbol, re-spin the set of reels 21to display an 21additional updated set (i.e. updated set via the game outcome) of symbols having a chance to include one or more additional winning 22patterns (i.e. winning combinations) (FIG. 3 and 7 – 10; paragraphs 20 and 21; Wild Duck Bonus proceeds with the first free spin in which the remaining reels (e.g., reels 30, 32, 33, and 34) are spun (see FIG. 8) and stopped (see FIG. 9) according to a game outcome randomly selected by the CPU. The CPU uses a random number generator to select the game outcome. Referring to FIG. 10, after the reels are stopped, the player is provided an award for each winning combination appearing on the reels).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified Visser in view of Gilmore to include the aforementioned method in order to achieve the predictable result of enhance player winning amount/player gaming experience.
8.	 Regarding claim 3, 10 and 17, Bennett also discloses the processor further configured to nudge a reel upward or downward when a portion of the multiple-location wild symbol appears as part of the game outcome, the nudge resulting in the updated set of 9symbols with the entire multiple-location wild symbol being displayed (paragraphs 86 and 92 and FIG. 6; paragraph 86 teaches If three stacked feature symbols have been spun up, then the process proceeds to step 82 and the reels are nudged one symbol position so that four stacked feature symbols appear on the reel).
9.	Regarding claims 4, 11 and 18, Gilmore also teaches only the reels without the multiple location wild symbol are re-spun (FIG. 3 and 7 – 9; paragraphs 20 and 21).
10.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett (US 20080064465) and in view Gilmore (US 20040033827) and further in view of Aoki (US 20060264254)
11.	Regarding claims 2, 9 and 16, the combination of Bennett and Gilmore teach the invention substantially as claimed, but fails to explicitly disclose the limitation of in the event that another multiple-location wild symbol appears in the additional updated set of symbols, the re-spinning process is repeated until no additional multiple-location wild symbols appear during a subsequent re-spin or all reels show a multiple-location wild symbol. 
Aoki teaches a wagering game wherein in the event that another (multiple-location) wild symbol appears in the additional updated set of symbols, the re-spinning process is repeated until no additional (multiple-location) wild symbols appear during a subsequent re-spin or all reels show a (multiple-location) wild symbol (Paragraph 37, lines 1 – 24; FIG. 5a; Aoki teaches (Paragraph 37, lines 1 – 24; FIG. 5a) that if another (multiple-location) wild symbol appears in the additional game outcome, the re-spinning process can repeat one more time, since three wild symbols can appear in the game (one on each reel), the re-spinning process with the two reels already contain wild symbols will have two possible type of results (no additional (multiple-location) wild symbols appear on the third reel) or all three reels show a (multiple-location) wild symbol), which means that the re-spinning process is repeated until no additional (multiple-location) wild symbols appear during a subsequent re-spin or all reels show a (multiple-location) wild symbol). 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination of Bennett and Gilmore in view of Aoki to include the aforementioned method in order to enhance player gaming experience and stimulate player interest.
12.	Claims 5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett (US 20080064465) and in view Gilmore (US 20040033827) and further in view of DiRe (US 4836546)
13.	Regarding claims 5 and 12, the combination of Bennett and Gilmore teach the invention substantially as claimed, but fails to explicitly disclose the limitation of the multiple-location wild symbol are only locked if all the reels to the left are locked. 
DiRe teaches a symbol/symbol 12 on reel D (i.e. a multiple-location wild symbol) is only locked if all the reels to the left (i.e. reels A - C) are locked (Col 3, 55 - 65). 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination of Bennett and Gilmore in view of DiRe to include the aforementioned method in order to increase player interest and excitement.
14.	Claims 6, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett (US 20080064465) and in view Gilmore (US 20040033827) and further in view of Locke (US 20030054872)
15.	Regarding claims 6, 13 and 19, the combination of Bennett and Gilmore teach the invention substantially as claimed, but fail to explicitly disclose the limitation of the player receives a bonus multiplier that is randomly determined for each re-spin. 
Locke teaches a player receives a bonus multiplier that is randomly determined for each re-spin (abstract, lines 1 – 14; Paragraph 19, lines 1 – 3; Paragraph 19, lines 1 – 3 teaches Prior to each free spin, the CPU randomly selects one of the hourglasses 62 and its associated multiplier 64 from the plurality of hourglasses 62). 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination of Bennett and Gilmore in view of Locke to include the aforementioned method in order to maintain/enhance the level of player excitement offered by bonus games.
16.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett (US 20080064465) and in view Gilmore (US 20040033827) and in view of Joshi (US 20020039919)
17.	Regarding claims 7, 14 and 20, the combination of Bennett and Gilmore teach the invention substantially as claimed, but fail to explicitly disclose the limitation of alternative game presentations are selected based at least in part on low frequency of historical occurrence. 
Joshi teaches alternative game presentations (i.e. alternative game presentations that includes a different average value of the bonus for each alternative game presentations) are selected based at least in part on low frequency of historical occurrence (i.e. low frequency regarding the occurrence of start-bonus outcome) (Paragraph 84, lines 10 - 13). 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination of the combination of Bennett and Gilmore in view of Joshi to include the aforementioned method in order to enhance player gaming experience and stimulate player interest.

Response to Arguments
18.	Regarding claims 1 – 20, the applicant argues that the combination Visser and Gilmore fail to teach all the newly amended limitations of the claims (Remarks, pages 9 - 13). 
	The examiner agrees. However, the new rejections of Bennett and Gilmore teach all the newly amended limitations of claims 1 – 20 (see rejections above for details).
19.	Regarding claims 1 – 20, the applicant argues the combination Visser and Gilmore is improper (Remarks, pages 10 - 12).
	The aforementioned arguments are moot because the Visser reference is no longer being used in the current rejections.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715